Citation Nr: 0834835	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a higher initial evaluation for osteoarthritis 
of the left knee, residuals of a left upper one-third tibial 
stress fracture, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The veteran served on active duty from December 1957 to 
December 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision granted service 
connection for osteoarthritis of the left knee, residuals of 
a left upper one-third tibial stress fracture, and assigned a 
10 percent disability evaluation effective from February 4, 
2004.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in July 2007.  
That development was completed, and the case was returned to 
the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's osteoarthritis of the left knee, residuals 
of a left upper one-third tibial stress fracture, is not 
productive of malunion of the tibia and fibula with a 
moderate knee or ankle disability.

3.  The veteran's osteoarthritis of the left knee, residuals 
of a left upper one-third tibial stress fracture, is not 
productive of ankylosis, recurrent subluxation, lateral 
instability, dislocated semilunar cartilage, symptomatic 
removal of semilunar cartilage, or compensable limitation of 
motion.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee, residuals of a 
left upper one-third tibial stress fracture, have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1- 4.14, 4.71a, Diagnostic Code 5003, 5010, 
5256-5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with respect to this issue has been satisfied.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded a VA examination in March 2005.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous. Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability. Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found. Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The veteran's left knee disability is currently assigned a 10 
percent disability evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5262.  When an unlisted disease, 
injury, or residual is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" as 
follows.  The first two digits will be selected from that 
part of the schedule most closely identifying the part or 
system of the body involved.  The last two digits will be 
"99" for all unlisted conditions. 38 C.F.R. §§ 4.20, 4.27 
(2007). 

Diagnostic Code 5262 provides for the evaluation of 
impairment of the tibia and fibula.  Under that diagnostic 
code, a 10 percent disability is contemplated for malunion of 
the tibia and fibula with a slight knee or ankle disability.  
A 20 percent disability evaluation is warranted for malunion 
of the tibia and fibula with a moderate knee or ankle 
disability.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
osteoarthritis of the left knee, residuals of a left upper 
one-third tibial stress fracture.  The medical evidence of 
record does not show the veteran to have malunion of the 
tibia and fibula with a moderate knee or ankle disability.  
Indeed, there is simply no evidence documenting such 
malunion.  In fact, a VA medical opinion obtained in August 
2005 indicated that the veteran's stress fracture did not 
result in any significant displacement or malalignment of the 
tibia.  Instead, it appears that RO assigned a 10 percent 
disability evaluation based on the finding of a mild left 
knee disability.  Nevertheless, rating by analogy is 
appropriate where an unlisted condition is encountered, and a 
closely related condition which approximates the anatomical 
localization, symptomatology and functional impairment is 
available. 38 C.F.R. § 4.20.  However, VA medical records 
dated in June 2005 document an orthopedic surgeon as 
considering the veteran's left knee disability to be mild 
osteoarthritis.  Private medical records dated in June 2005 
also noted that the veteran had mild degenerative changes in 
his knee with a relatively normal range of motion.  In 
addition, the August 2005 VA medical opinion indicated that 
the veteran's left knee arthritis was mild.  As such, the 
veteran has not been shown to have met the criteria for a 
higher initial evaluation under Diagnostic Code 5262.

The Board has also considered whether the veteran would be 
entitled to a higher initial evaluation under the criteria 
for evaluating arthritis.  Diagnostic Code 5010 states that 
traumatic arthritis is to be rated as degenerative arthritis 
under Diagnostic Code 5003, which in turn, states that the 
severity of degenerative arthritis, established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints affected which in this case would be Diagnostic 
Codes 5260 (limitation of flexion of the leg) and 5261 
(limitation of extension of the leg).  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees.

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.

In this case, the veteran is already assigned a 10 percent 
disability evaluation, and the medical evidence of record 
does not show him to have compensable limitation of motion.  
In fact, the March 2005 VA examination found his left knee to 
have motion from 0 to 120 degrees.  As such, a separate or 
higher evaluation is not warranted under Diagnostic Codes 
5003, 5010, 5260, and 5261. 

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, and removal of semilunar cartilage, the Board 
finds that the criteria for a rating in excess of 10 percent 
for his left knee disability are simply not met.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5256, 5257, 5258, 5259, 
(2007).  In this regard, the medical evidence of record does 
not show the veteran to have ankylosis.  As previously 
discussed, the March 2005 VA examiner indicated that the 
veteran had motion from 0 to 120 degrees.  He also stated 
that there was no joint ankylosis.  The Board notes that 
ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  In addition, the veteran 
does not have recurrent subluxation, dislocated semilunar 
cartilage, or removal of semilunar cartilage.  In fact, 
despite the veteran's reports of giving way and instability, 
the March 2005 VA examination did not reveal any episodes of 
dislocation, subluxation, and locking.  Nor was there any 
instability or meniscus abnormality.  Therefore, the Board 
finds that the veteran is not entitled to a higher or 
separate evaluation under Diagnostic Codes 5256, 5257, 5258, 
and 5259.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's osteoarthritis of the 
left knee, residuals of a left upper one-third tibial stress 
fracture is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the veteran's symptoms 
are supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
left knee is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5262.  
Indeed, the April 2005 rating decision specifically 
contemplated his pain as well as flare-ups, stiffness, and 
weakness in its assignment of the 10 percent disability 
evaluation under Diagnostic Code 5262.  The veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  

The Board does observe that the veteran submitted medical 
literature to support his claim for a higher initial 
evaluation.  However, this evidence is general in nature and 
no examiner has specifically related the information 
contained therein to the veteran. See Sacks v. West, 11 Vet. 
App. 314, 317 (1998) ("This is not to say that medical 
article and treatise evidence are irrelevant or unimportant; 
they can provide important support when combined with an 
opinion of a medical professional."). Thus, the Board finds 
that it is of little probative value in this case.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
veteran's osteoarthritis of the left knee, residuals of a 
left upper one-third tibial stress fracture.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1). In this case, however, there has been 
no showing that the veteran's service-connected 
osteoarthritis of the left knee, residuals of a left upper 
one-third tibial stress fracture, has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).





ORDER

An initial evaluation in excess of 10 percent for 
osteoarthritis of the left knee, residuals of a left upper 
one-third tibial stress fracture, is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


